DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             GODWIN OKOLIE,
                                Appellant,

                                        v.

               NEW YORK INSTITUTE OF TECHNOLOGY,
                            Appellee.

                                  No. 4D21-1990

                            [September 29, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Frank S. Castor, Judge; L.T. Case No. 502019SC016914.

   Godwin Okolie, West Palm Beach, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

MAY, CIKLIN and LEVINE, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.